DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 September, 2020 and 16 February, 2021 are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phrases, i.e., “are disclosed”.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “58” has been used to designate both a lever abutment and a wall structure shown in the embodiment of figure 4 which does not use a lever.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “48” describing a wall of the housing of figure 4 (par. 56).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the distance, “d”, and conduction pat, “18” ,with respect to figures 5 and 6 (par. 57 and 59).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat conducting element” in claims 1, 3, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 19, 20; “control element” in claims 13, 14, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DEYANOV (US 11, 089,953 B1 – effectively file 14 March, 2016).
As to claim 1, DEYANOV discloses an apparatus (100) for heat dissipation comprising a heat source (110), a heat sink (130 and/or 150) and a heat conducting element (120 with 140), wherein the heat conducting element conducts heat energy from the heat source (col.3, lines 16-19 and 33-46) to the heat sink along a heat conducting path (190), and wherein the heat conducting element is arranged in such a way on the heat source and the heat sink (figures 1A and/or 2B) and is configured to physically change in such a way with increasing temperature of the heat conducting element (such as during autoclaving) that a length of the heat conducting path shortens (col.3, lines 33-46; col 4, lines 40-50).

As to claim 2, DEYANOV discloses wherein the heat conducting element (120 with 140) has a heat pipe (140) for increasing the heat dissipation(col.3,lines 10-30).

As to claim 3, DEYANOV discloses wherein the heat source (110) has a first recess (recess shown to receive end of 140) in which a first section (end of 140, which is a section of the heat conducting element 120  with 140) of the heat conducting element is arranged (figure 2B).

As to claim 4, DEYANOV discloses wherein the heat conducting element (120 with 140)  has a first recess(recess of edges of 120) in which a first section (ends of 110) of the heat source are arranged (figure 2B).

As to claim 5, DEYANOV discloses wherein the heat sink (130 and/or 150) has a second recess (recess of 130 and/or 150 which the opposite end of 120/140 is received) in which a second section (end of 120/140, which is an end section of heat conducting element 120 with 140) of the heat conducting element is arranged (figure 1A).

As to claim 6, DEYANOV discloses wherein the heat conducting elements (120 with 140) has a second recess (recess of edges of 120) in which a second section of the heat sink (such as the sections of 150) are arranged (figures 1A).

As to claim 7, DEYANOV  discloses wherein the second recess (recess of 130 and/or 150 which the opposite end of 120/140 is received) is let through the heat sink (figure 1A) and the heat conducting element (120 with 140) is led in the second recess through the heat sink(figure 1 A).

As to claim 8, DEYANOV discloses wherein the heat source, the heat sink and the heat conducting element are arranged along a straight line (col. 3, lines 10-15 and 30-32).

As to claim 9, DEYANOV discloses wherein the heat source, the heat sink and the heat conducting element are arranged along a common longitudinal central axis (col. 3, lines 10-15 and 30-32).

As to claim 19, DEYANOV discloses a video endoscope (100; abstract), comprising:
a heat source (100) comprising an imaging sensor (col.3, lines 22-27);
a heat sink (130 and/or 150); and
a heat conducting element (120 with 140), wherein the heat conducting element conducts heat energy from the heat source (col.3, lines 16-19 and 33-46) to the heat sink along a heat conducting path (190), and wherein the heat conducting element is operatively connected to the heat source and the heat sink (figures 1A and 2B; col.3, lines 10-15) and mechanically displaces from a first heat transfer position (figures 1A) to a second heat transfer position (figures 1B) when a temperature of the heat conducting element increases to a predetermined temperature(such as during autoclaving), and wherein in the second heat transfer position a length of the heat conducting path is shortened from the first heat transfer position (col.3, lines 33-46; col 4, lines 40-50).

As to claim 20, DEYANOV discloses a method of dissipating heat in a video endoscope (100; abstract), comprising:
providing a video endoscope (100) comprising an imaging sensor (col.3, lines 22-27), wherein the image sensor corresponds to a heat source of the video endoscope (110);
providing a heat transfer apparatus including:
a heat sink (130 and/or 150); and
a heat conducting element (120 with 140), wherein the heat conducting element conducts heat energy from the heat source (col.3, lines 16-19 and 33-46) to the heat sink along a heat conducting path (190), and wherein the heat conducting element is operatively connected to the heat source and the heat sink (figures 1A and 2B; col.3, lines 10-15).
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. In this case, “mechanically displaces from a first heat transfer position to a second heat transfer position” is contingent upon “when a temperature of the heat conducting element increases to a predetermined temperature”. However, the claims, under broadest reasonable interpretation, do not provide positive recitation of the temperature increasing to the predetermined temperature, such that the method that occurs due to the increase of temperature to the predetermined temperature is not required by the claims. See MPEP §2111.04 – II.  As such, DEYANOV discloses the requirements of the claimed invention.

Claim(s) 1, 13, 15, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KELLY (US 3,391,728 – published 9 July, 1968).
As to claim 1, KELLY discloses an apparatus (figure 4) for heat dissipation comprising a heat source (14), a heat sink (20) and a heat conducting element (32 with mercury, Hg), wherein the heat conducting element conducts heat energy from the heat source (col.3,line 40-col.4, line 10) to the heat sink along a heat conducting path (path formed by the mercury), and wherein the heat conducting element is arranged in such a way on the heat source and the heat sink (figure 4) and is configured to physically change in such a way with increasing temperature of the heat conducting element (col. 3, line 40-col.4,line 10, such as the space/volume of bellow and mercury upon pressure from bimetallic element, 35, coupled with the arm, 33, and button, 36) a first cross-sectional area between the heat source and the heat conducting element increases and a second cross-sectional area between the heat conducting element of the heat sink increases (col. 3, lines 40-col.4, line 10).

As to claim 13, KELLY, further, discloses comprising a control element (35 with 33 and 36) that receives thermal energy from the heat source and exerts increasing pressure on the heat conducting element as the temperature rises (col.3,line 40 – col.4,line 10).

As to claim 15, KELLY, further, discloses comprising a control element (35 with 33 and 36) that receives thermal energy from the heat source and at least a section of the control element increases pressure on the heat conducting element as the temperature rises (col.3,line 40 – col.4,line 10).

As to claim 16, KELLY, further, discloses the control element is configured as a first strip and has a counter element which is fixedly arranged as a second strip on the control element (35 of the control element is a bimetallic strip which includes two metals of different thermal coefficients), the counter element being made of a material, which has a different coefficient of thermal expansion than the control element (bimetallic strips are known to have such structure on the basis of principle of operation), wherein the control element is arranged with the counter element in such a way that the counter element pressures against the heat conducting element as the temperature rises with increasing pressure(col. 3, line 40 – col.4, line 10).

As to claim 17, KELLY, further, discloses wherein the heat conducting element is configured as a heat conducting pad (bellow section, 32), the thickness of which decreases as the pressure through the control element increases (col.3, line 40 – col. 4, line 10, wherein the bellow is exerted a force thereon so as to force the mercury out of the reservoir, such that the thickness would change as a result of the pressing to urge the mercury out of the reservoir).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEYANOV (US 11, 089,953 B1 – effectively file 14 March, 2016), in view of PILZ (US 2015/0335233 A1 – published 26 November, 2015).
As to claim 10, DEYANOV does not further disclose wherein the heat source, the sink, and the heat conducting element are arranged within a housing, wherein a side of the heat source facing away from the heat conducting element is arranged on the housing.
PILZ, however, is within the field of endeavor provided an optical medical instrument, such as an endoscope or exoscope (abstract). PILZ teaches a heat source (24), a heat sink (42), and a heat conducting element (26 with 34). PILZ teaches these structures to be arranged within a housing (18; par. 61) wherein a side of the heat source facing away from the heat conducting element is arranged on the housing (figure 1). Particularly, PILZ provides the housing is hermetically sealed (par. 61). As such, this is strong evidence that modifying DEYANOV as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., hermetically sealing the heat source, heat sink, and heat conducting element within a housing, such that the elements are not exposed to an external environment). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEYANOV by PILZ such that the heat source, heat sink, and heat conducting member are positioned within a housing and the side of the heat source facing away from the heat conducting element is arranged on the housing, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of hermetically sealing the structures within a housing to prevent access/exposure to an external environment.

As to claim 11, DEYANOV does not further disclose wherein the heat source, the heat sink, and the heat conducting element are arranged within a housing, wherein a side of the heat sink facing away from the heat conducting element is arranged on the housing.
PILZ, however, is within the field of endeavor provided an optical medical instrument, such as an endoscope or exoscope (abstract). PILZ teaches a heat source (24), a heat sink (42), and a heat conducting element (26 with 34). PILZ teaches these structures to be arranged within a housing (18; par. 61) wherein a side of the heat sink facing away from the heat conducting element is arranged on the housing (figure 1). Particularly, PILZ provides the housing is hermetically sealed (par. 61). As such, this is strong evidence that modifying DEYANOV as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., hermetically sealing the heat source, heat sink, and heat conducting element within a housing, such that the elements are not exposed to an external environment). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEYANOV by PILZ such that the heat source, heat sink, and heat conducting member are positioned within a housing and the side of the heat sink facing away from the heat conducting element is arranged on the housing, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of hermetically sealing the structures within a housing to prevent access/exposure to an external environment.
As to claim 12, DEYANOV, as modified by PILZ, previously taught the side of the heat source facing away from the heat conducting element. However, DEYANOV, as modified, does not provide wherein this is where an imaging sensor is configured, which has a line of sight which is directed out of the housing through an opening in a wall of the housing.
PILZ, however, further discloses the side being where an imaging sensor (par. 62) is configured which has a line of sight (par. 64) which is directed out of the housing through an opening in a wall(window, 23) of the housing. Particularly, the window serves to provide a light output for the illumination unit, 22, which then acts as a light input for the one or more imaging sensors of the electronics (par. 64). As such, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DEYANOV further with the teachings of PILZ, to include the imaging sensor as configured with a line of sight out of the housing through an opening in the wall for providing output of light which enables input of light for the imaging sensors of the device.

Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, when considered as a whole, alone or in combination, does not reasonably disclose, teach, or otherwise suggest the requirements of claims 14 and 16-17. The closest prior art of record is KELLY (US 3, 391, 728), which provides a heat source (14), heat sink (20), heat conducting member (32 with mercury, Hg). KELLY teaches the operation of the control element (35 with 33 and 36) that receives thermal energy from the heat source and exerts increasing pressure on the heat conducting element as the temperature rises (col.3, line 51 – col. 4, line 10) by operation of the arm (33) and button (36) of the control element (35 with 33 and 36). However, KELLY does not describe the user of a lever, with first and second lever arms, such that the control element is “adapted to exert an increasing pressure on the first lever arm as the temperature rises, so that the second lever arm exerts a pressure on the heat conducting element via the heat sink” or the heat conducting element comprises a first comb-like element and a second comb-like element “configured complementary to each other and meshing with each other, wherein the first comb-like element is arranged on the control element and the second comb-like element is arranged on the heat sink, wherein the first comb-like element and the second comb-like element continue to slide into each other as the pressure through the control element increases”. The prior art fails to further describe such features, in combination with the requirements of preceding claims. As such, the prior art fails to disclose, teach, or otherwise suggest the features of claims 14 and 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        10/5/2022